Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 09/08/2022 in which claims 1-16, 18, 19 are pending.
Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4. 	  Claims 1-16, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-18 of US patent: US 11,223,801 B2 in view of McCarthy et al. (US 2015/0096479 A1). 
 	Regarding claim 1, Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting patent claim. The difference between the instant claim 1 and conflicting patent claim 1 is the addition of limitations a plurality of laminate layers; the first digital display and the second digital display each being 25connected adjacent to the hardened core through one of the plurality of laminate layers in the instant claim (See the table below).
 	 McCarthy discloses a plurality of laminate layers (Fig. 1 & Para[0049]- [0051] teaches inner core 12 including plurality of layers); the first digital display and the second digital display each being 25connected adjacent to the hardened core through one of the plurality of laminate layers (Fig. 1 & Para[0049] - [0051] teaches inner core 12 including plurality of ballistic resistant layers 24 that may be fabricated of fiberglass are sandwiched by outer layers i.e. veneers 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of laminate layers; the first digital display and the second digital display each being 25connected adjacent to the hardened core through one of the plurality of laminate layers in the method of the conflicting patent claim, since the ballistic resistant layers provides fire resistance and/or additional ballistic resistance over and above the ballistic resistance provided of McCarthy in order to improve safety and security by providing bullet and fire resistant door that is light and require less labor/installation costs.
Instant application: 17/572425
US patent: US 11,223,801 B2
1. A high security two-way virtual cross-barrier observation and communication device comprising: a mounting frame; 5a first digital display; a second digital display; a first camera; a second camera; a processing unit; 10a power source; a plurality of laminate layers; a door locking mechanism; a wireless signal receiver; a high voltage electrode; the mounting frame comprising a protected side, an unprotected side, and a hardened core, wherein the mounting frame extends longitudinally along a thickness of the mounting frame between the protected side and the unprotected 15side, wherein the protected side and the unprotected side are positioned opposite each other on the mounting frame, and wherein the hardened core is constructed of a bullet resistant and fire resistant material; the hardened core being connected within the mounting frame between the protected side and the unprotected side; 20the first digital display and the first camera being positioned adjacent to the protected side of the mounting frame; the second digital display and the second camera being positioned adjacent to the unprotected side of the mounting frame; the first digital display and the second digital display each being 25connected adjacent to the hardened core through one of the plurality of laminate layers; the first digital display, the second digital display, the first camera, and the second camera being electrically connected to the power source; and the first digital display, the second digital display, the first camera, and the 30second camera being electronically connected to the processing unit, wherein the processing unit is configured to receive a first live video feed from the first 20camera, receive a second live video feed from the second camera, display the first live video feed on the second digital display, and display the second live video feed on the first digital display; the  door locking mechanism; a wireless signal receiver; the door locking mechanism being laterally integrated into the mounting frame; and the wireless signal receiver being electronically connected to the door 15locking mechanism, wherein the wireless signal receiver is configured to receive a wireless unlock signal from an authorized entity and subsequently actuate the door locking mechanism into an unlocked configuration, if the wireless unlock signal is received from an authorized entity; a high voltage electrode; the high voltage electrode being positioned adjacent to the unprotected side of the mounting frame; the high voltage electrode being electrically connected to the power 20source; and the high voltage electrode being electronically connected to the processing unit, wherein the processing unit is configured to actuate the high voltage electrode if a predefined emergency alert protocol is initiated.
1. A high security two-way virtual cross-barrier observation and communication device comprising: a mounting frame; a first digital display; a second digital display; a first camera; a second camera; a processing unit; a power source; the mounting frame comprising a protected side, an unprotected side, and a hardened core, wherein the mounting frame extends longitudinally along a thickness of the mounting frame between the protected side and the unprotected side, wherein the protected side and the unprotected side are positioned opposite each other on the mounting frame, and wherein the hardened core is constructed of a bullet resistant and fire resistant material; the hardened core being connected within the mounting frame between the protected side and the unprotected side; the first digital display and the first camera being connected to the protected side of the mounting frame; the second digital display and the second camera being connected to the unprotected side of the mounting frame; the first digital display, the second digital display, the first camera, and the second camera being electrically connected to the power source; the first digital display, the second digital display, the first camera, and the second camera being electronically connected to the processing unit, wherein the processing unit is configured to receive a first live video feed from the first camera, receive a second live video feed from the second camera, display the first live video feed on the second digital display, and display the second live video feed on the first digital display; a door locking mechanism; a wireless signal receiver; the door locking mechanism being laterally integrated into the mounting frame; the wireless signal receiver being electronically connected to the door locking mechanism, wherein the wireless signal receiver is configured to receive a wireless unlock signal from an authorized entity and subsequently actuate the door locking mechanism into an unlocked configuration, if the wireless unlock signal is received from an authorized entity; a high voltage electrode; the high voltage electrode being positioned on the unprotected side of the mounting frame; the high voltage electrode being positioned adjacent to a door knob on the unprotected side of the mounting frame; the high voltage electrode being electrically connected to the power source; and the high voltage electrode being electronically connected to the processing unit, wherein the processing unit is configured to actuate the high voltage electrode if a predefined emergency alert protocol is initiated.
2. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1, wherein the hardened core is constructed of a hardened steel material.
2. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1, wherein the hardened core is constructed of a hardened steel material.
3. The high security two-way virtual cross-barrier observation and communication 10device as claimed in claim 1, wherein the mounting frame is configured to correspond to a standard thickness interior door.
3. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1, wherein the mounting frame is configured to correspond to a standard thickness interior door
4. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1, wherein the thickness of the mounting frame does 15not exceed 1.75 inches.
4. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1, wherein the thickness of the mounting frame is 1¾″ inches.
5. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1, wherein the mounting frame is configured to correspond to a vehicular window frame.	
5. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1, wherein the mounting frame is configured to correspond to a vehicular window frame.
7. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: the hardened core comprising a plurality of hardened steel layers; and each of the plurality of hardened steel layers being layered adjacent to 5each other in series between the first digital display and the second digital display.
6. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: the hardened core comprising a plurality of hardened steel layers; and each of the plurality of hardened steel layers being layered adjacent to each other in series between the first digital display and the second digital display.
8. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 7 comprising: the plurality of hardened steel layers comprising a first hardened steel 10layer, a second hardened steel layer, and a third hardened steel layer; the first hardened steel layer being positioned between the first digital display and the second hardened steel layer; the second hardened steel layer being positioned between the first hardened steel layer and the third hardened steel layer; and 15the third hardened steel layer being positioned between the second hardened steel layer and the second digital display.
7. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 6 comprising: the plurality of hardened steel layers comprising a first hardened steel layer, a second hardened steel layer, and a third hardened steel layer; the first hardened steel layer being positioned between the first digital display and the second hardened steel layer; the second hardened steel layer being positioned between the first hardened steel layer and the third hardened steel layer; and the third hardened steel layer being positioned between the second hardened steel layer and the second digital display.
9. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: 20the mounting frame further comprising a first fire-resistant glass layer and a second fire-resistant glass layer; the plurality of laminate layers comprising a third laminate layer and a fourth laminate layer; the first fire-resistant glass layer being bonded to the first digital display 25through the third laminate layer, wherein the first fire-resistant glass layer is layered adjacent to the third laminate layer opposite the first digital display; and the second fire-resistant glass layer being bonded to the second digital display through the fourth laminate layer, wherein the second fire-resistant glass layer is layered adjacent to the fourth laminate layer opposite the second digital 30display.
8. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: the mounting frame further comprising a first fire-resistant glass layer and a second fire-resistant glass layer; the first fire-resistant glass layer being layered adjacent to the first digital display opposite the hardened core; the second fire-resistant glass layer being layered adjacent to the second digital display opposite the hardened core.
10. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: a first speaker; a second speaker; 5a first microphone; a second microphone; the first speaker and the first microphone being positioned adjacent to the protected side; the second speaker and the second microphone being positioned adjacent 10to the unprotected side; the first speaker, the second speaker, the first microphone, and the second microphone being electrically connected to the power source; and the first speaker, the second speaker, the first microphone, and the second microphone being electronically connected to the processing unit.
10. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: a first speaker; a second speaker; a first microphone; a second microphone; the first speaker and the first microphone being positioned adjacent to the protected side; the second speaker and the second microphone being positioned adjacent to the unprotected side; the first speaker, the second speaker, the first microphone, and the second microphone being electrically connected to the power source; the first speaker, the second speaker, the first microphone, and the second microphone being electronically connected to the processing unit.
11. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: at least one communication device; the at least one communication device being electrically connected to the 20power source; and the at least one communication device being electronically connected to the processing unit, wherein the at least one communication device is configured to directly communicate with at least one emergency response entity.
11. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: at least one communication device; the at least one communication device being electrically connected to the power source; and the at least one communication device being electronically connected to the processing unit, wherein the at least one communication device is configured to directly communicate with at least one emergency response entity.
12. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 11 comprising: the at least one communication device comprising a wireless communication device; the wireless communication device being electronically connected to the 30processing unit; and 23the wireless communication device being electrically connected to the power source.
12. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 11 comprising: the at least one communication device comprising a wireless communication device; the wireless communication device being electronically connected to the processing unit; and the wireless communication device being electrically connected to the power source.
13. The high security two-way virtual cross-barrier observation and communication 5device as claimed in claim 11 comprising: the at least one communication device comprising a radio frequency (RF) transceiver; the RF transceiver being electrically connected to the power source; and the RF transceiver being electronically connected to at least one 10emergency communication interface.
13. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 11 comprising: the at least one communication device comprising a radio frequency (RF) transceiver; the RF transceiver being electrically connected to the power source; the RF transceiver being electronically connected to at least one emergency communication interface.
14. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 11 comprising: at least one emergency communication interface; 15the at least one emergency communication interface being electrically connected to the at least one communication device; the at least one emergency communication interface being positioned on the protected side; and the at least one emergency communication interface being configured to 20communicate with the at least one emergency response entity through the at least one communication device.
14. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 11 comprising: at least one emergency communication interface; the at least one emergency communication interface being electrically connected to the at least one communication device; the at least one emergency communication interface being positioned on the protected side; and the at least one emergency communication interface being configured to communicate with the at least one emergency response entity through the at least one communication device.
15. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 14 comprising: 25the at least one emergency communication interface comprising an emergency trigger switch; the emergency trigger switch being electronically connected to the processing unit, wherein the emergency trigger switch is configured to initiate a predefined emergency protocol through the processing unit, and 30the emergency trigger switch being positioned on the protected side of the mounting frame.
15. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 12 comprising: the at least one emergency communication interface comprising an emergency trigger switch; the emergency trigger switch being electronically connected to the processing unit, wherein the emergency trigger switch is configured to initiate a predefined emergency protocol through the processing unit, and the emergency trigger switch being positioned on the protected side of the mounting frame.
16. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 12, wherein the processing unit is configured to receive at least one display message through the wireless communication device 5and display the at least one display message on the first digital display and the second digital display.  
16. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 12, wherein the processing unit is configured to receive at least one display message through the wireless communication device and display the at least one display message on the first digital display and the second digital display.
18. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: at least one first light source; at least one second light source; each of the at least one first light source being connected to the protected side; each of the at least one second light source being connected to the unprotected side; and each of the at least one first light source and each of the at least one second light source being electrically connected to the power source and electronically connected to the processing unit.
17. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: at least one first light source; at least one second light source; each of the at least one first light source being connected to the protected side; each of the at least one second light source being connected to the unprotected side; and each of the at least one first light source and each of the at least one second light source being electrically connected to the power source and electronically connected to the processing unit.
19. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: a first motion sensor; a second motion sensor; 5the first motion sensor being positioned adjacent to the protected side, wherein the first motion sensor is configured to detect motion in an area adjacent to the protected side; the second motion sensor being positioned adjacent to the unprotected side, wherein the second motion sensor is configured to detect motion in an area 10adjacent to the unprotected side; and the first motion sensor and the second motion sensor being electrically connected to the power source and electronically connected to the processing unit.
18. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: a first motion sensor; a second motion sensor; the first motion sensor being positioned adjacent to the protected side, wherein the first motion sensor is configured to detect motion in an area adjacent to the protected side; the second motion sensor being positioned adjacent to the unprotected side, wherein the second motion sensor is configured to detect motion in an area adjacent to the unprotected side; and the first motion sensor and the second motion sensor being electrically connected to the power source and electronically connected to the processing unit.



	Regarding claim 6, US patent: US 11,223,801 B2 in view of McCarthy discloses the high security two-way virtual cross-barrier observation and communication device as claimed in claim 1, McCarthy further discloses the plurality of laminate layers comprising a first laminate layer and a second laminate layer (para [0049]-[0051]); & Fig. 1 illustrating inner core 12 including plurality of layers); 25the first digital display being bonded to the hardened core through the first laminate layer, wherein the first digital display is layered adjacent to the first laminate layer opposite the hardened core; and the second digital display being bonded to the hardened core through the second laminate layer, wherein the second digital display is layered adjacent to 30the second laminate layer opposite the hardened core (Fig. 1 showing inner core 12 including three layers are sandwiched by outer layers, i.e. veneers 14 & para[0051], [0053]-[0056]; incorporating McCarthy into US patent: US 11,223,801 B2 would result in the same arrangement). Motivation to combine as indicated in claim 1.

 	Regarding claim 9, Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim 9 is obvious over the conflicting patent claim 8. The difference between the instant claim 9 and conflicting patent claim 8  is the addition of limitations the plurality of laminate layers comprising a third laminate layer and a fourth laminate layer; the first fire-resistant glass layer being bonded to the first digital display 25through the third laminate layer, wherein the first fire-resistant glass layer is layered adjacent to the third laminate layer opposite the first digital display; and the second fire-resistant glass layer being bonded to the second digital display through the fourth laminate layer, wherein the second fire-resistant glass layer is layered adjacent to the fourth laminate layer opposite the second digital 30display in the instant claim (See the table above). However McCarthy discloses the plurality of laminate layers comprising a third laminate layer and a fourth laminate layer ( para[0051], [0053]-[0056] Fig. 1 illustrating inner core 12 including plurality of ballistic resistant layers 24); the first fire-resistant glass layer being bonded to the first digital display 25through the third laminate layer, wherein the first fire-resistant glass layer is layered adjacent to the third laminate layer opposite the first digital display; and the second fire-resistant glass layer being bonded to the second digital display through the fourth laminate layer, wherein the second fire-resistant glass layer is layered adjacent to the fourth laminate layer opposite the second digital 30display (Fig. 1 showing inner core 12 including the two ballistic resistant layers 24 are sandwiched by outer layers, i.e. veneers 14, incorporating McCarthy into US patent: US 11,223,801 B2 would result in the same arrangement). Motivation to combine as indicated in claim 1.

 	Response to Arguments
5. 	Applicant’s arguments, see pages 9-18,  filed 09/08/2022, with respect to amendment claims 1-16, 18-19 have been fully considered and are persuasive.  Claim rejections under 35 U.S.C 103  has been withdrawn. 

Conclusion
6. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425